In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 13-2658
BLAINE R. KVAPIL,
                                                    Plaintiff-Appellant,

                                   v.

CHIPPEWA COUNTY, WISCONSIN, et al.,
                                                 Defendants-Appellees.
                       ____________________

           Appeal from the United States District Court for the
                     Western District of Wisconsin.
        No. 11-CV-0402-wmc — William M. Conley, Chief       Judge.
                       ____________________

        ARGUED MAY 23, 2014 — DECIDED JUNE 9, 2014
                     ____________________
    Before BAUER and EASTERBROOK, Circuit Judges, and
ST. EVE, District Judge. ∗
   ST. EVE, District Judge. On January 2, 2012, Plaintiff Blaine
Kvapil (“Kvapil”) filed an Amended Complaint alleging
that he had a protected property interest in his seasonal
work with Chippewa County’s Highway Department and
that Defendants violated his Fourteenth Amendment proce-

    ∗The Honorable Amy J. St. Eve, of the United States District Court for
the Northern District of Illinois, sitting by designation.
2                                                 No. 13-2658


dural due process rights when they suspended him and ter-
minated his employment without affording him notice or an
opportunity for a hearing. On May 11, 2012, Defendants filed
a motion for summary judgment pursuant to Federal Rule of
Civil Procedure 56(a) that the district court granted
on June 26, 2013. The district court entered judgment on
June 27, 2013, and Kvapil filed this appeal. We affirm the rul-
ing of the district court.
                       I. BACKGROUND
   The Chippewa County Highway Department employed
Kvapil as a seasonal employee from June 5, 2006, until
June 27, 2008. Chippewa County is a municipal corporation
organized and existing under Wisconsin law. At the time of
Kvapil’s termination, Defendant William Reynolds (“Reyn-
olds”) was the Chippewa County Administrator, Defendant
Douglas Clary (“Clary”) was the Chippewa County Plan-
ning and Zoning Administrator, and Defendant Bruce Stelz-
ner (“Stelzner”) was the Chippewa County Highway Com-
missioner.
    After Chippewa County hired Kvapil as a seasonal
worker in the spring of 2006, he completed the Chippewa
County New Employee Orientation for Limited Term Em-
ployees Form that advised him of Chippewa County’s work
rules, harassment policy, and employee handbook. In addi-
tion, Kvapil acknowledged receiving the Chippewa County
Employment Handbook by signing a receipt that stated:
    This employee handbook has been prepared for in-
    formation purposes only. None of the statements, pol-
    icies, procedures, rules or regulations contained in
    this handbook constitutes a guarantee of employ-
No. 13-2658                                                  3


   ment, a guarantee of any other rights or benefits, or a
   contract of employment, express or implied.
   Unless noted in the collective bargaining agreements
   or working agreement, all county employees are em-
   ployees at will, and employment is not for any defi-
   nite period. Termination of employment may occur at
   any time at the option of Chippewa County.
    The Chippewa County Employment Handbook also con-
tained a provision entitled “At Will Employment” stating:
“All employees of the County are ‘at will’ employees. Based
upon this, employment can be terminated by either the
County or the employee, at will, with or without cause, and
with or without notice, at any time.”
    Kvapil’s long-standing dispute with the Chippewa Coun-
ty Planning and Zoning Department gives context to this
appeal. Kvapil, who resides in Chippewa Falls, Wisconsin,
also owns several acres of real property in the Town of
Wheaton, which is also located in Chippewa County. From
2000 until 2008, Clary, as the County Planning and Zoning
Administrator, contacted Kvapil about Kvapil storing unli-
censed and inoperable vehicles on his Wheaton property
that was zoned for agricultural purposes. In June 2000, for
example, Clary sent Kvapil a letter stating that the Planning
and Zoning Department had information regarding vehicles
on Kvapil’s property and that the certain zoning ordinances
prohibited storage of these vehicles. Similarly, between 2000
and 2004, the Planning and Zoning Department sent Kvapil
letters that his property was not in compliance with the rele-
vant zoning ordinances. In response, Kvapil claimed that his
property was in compliance, but repeatedly denied officials
access to the Wheaton property for verification.
4                                                No. 13-2658


    During the ongoing zoning dispute, Kvapil made nu-
merous threats to Clary, including, but not limited to, the
following:
•    June 7, 2000, Kvapil stated he would be setting up bear
    and booby traps all over his property, that if he caught
    Clary on his property he would be in big trouble, and
    that Clary did not want to mess with him.
•   On November 7, 2001, Kvapil told Clary not to tell him
    what he could or could not do with his property and that
    if he found Clary on his property, he would break his
    legs.
•   On May 2, 2003, Kvapil went to the Planning and Zoning
    Department Office. After being told that Clary was not
    there, he raised his voice and stated “What, do I have to
    go to his fucking house?” Kvapil continued swearing and
    then left the office.
•   On January 28, 2004, Kvapil called the Planning and Zon-
    ing Department Office asking for “Asshole,” referring to
    Clary. Kvapil then demanded that Clary stop harassing
    him and stated that Clary was harassing the wrong per-
    son.
   In January 2004, Clary wrote a memorandum to the
Chippewa County Board Chair discussing Kvapil’s abusive
behavior. Two years later in January 2006, the Planning and
Zoning Department sent another letter to Kvapil about his
property explaining that Clary would issue citations if
Kvapil did not removed the vehicles or demonstrate that
they were licensed and operable.
   Approximately two years after the Planning and Zoning
Department had last attempted to enforce the relevant ordi-
nance, the Planning and Zoning Department sent Kvapil an-
No. 13-2658                                                  5


other letter. In that letter, Clary stated that he viewed the
Wheaton property from the road on April 9, 2008, and ob-
served: (1) approximately 17 unlicensed or inoperable vehi-
cles; (2) scrap metal dumpsters being used for a non-
permitted salvage yard; and (3) that the property was being
used as a base for a snow-plowing and landscaping business
that the County had not approved. The letter further ex-
plained to Kvapil that he had 30 days to either bring the
property into compliance or obtain a conditional use permit.
    After Kvapil failed to comply with the ordinance as di-
rected by the May 7 letter, a judge issued a warrant to search
Kvapil’s property on June 13, 2008, after which Clary and a
County Sheriff’s deputy searched the Wheaton property. As
a result of the inspection, the County issued Kvapil a citation
for violating Chippewa County Ordinance 70−128 for having
custody of inoperative motor vehicles on his property, in-
cluding snowmobiles and lawn tractors. Two weeks later,
the County issued Kvapil a second citation for violating the
same ordinance.
    On the day of the property inspection, June 13, 2008,
Kvapil visited the Planning and Zoning Department’s Office
demanding the documents supporting the search warrant.
Thereafter, Kvapil began to fill out a public records request.
Clary approached Kvapil while he was filling out the re-
quest, at which time Kvapil asked for the information that
was the basis of the search warrant. Clary gave him a copy
of the signed warrant and explained to Kvapil that the sup-
porting affidavit provided the reasons for the warrant. An
argument ensued and Kvapil demanded to know when
Clary would start enforcing the junk vehicle ordinances
against other property owners and began listing owners he
6                                                 No. 13-2658


believed were in violation of the junk vehicle ordinances.
According to Kvapil, Clary threatened him. Kvapil then be-
came hostile, tore up the warrant, threw it at Clary, and said
“you’re going down.”
    Clary immediately spoke with Chippewa County Ad-
ministrator William Reynolds about Kvapil’s threat and his
history of threatening and abusive behavior towards Clary
and members of the Planning and Zoning Department. On
June 16 and 17, 2008, Reynolds, Chippewa County’s High-
way Commissioner Bruce Stelzner, and Chippewa County’s
Human Resources Manager exchanged emails about what
course of action they should take in response to Kvapil’s
June 13 threat to Clary. Reynolds initiated the email ex-
change informing them that “Kvapil made what I consider
to be the latest in a long line of threats to Doug Clary” and
that the County “has a zero tolerance policy towards any vi-
olence or threat of violence.”
    Stelzner decided to suspend Kvapil for one day. In a let-
ter dated June 18, 2008, Stelzner explained to Kvapil that the
County was suspending him for one day without pay be-
cause Kvapil’s June 13 interaction with Clary violated certain
County Ordinances, including the County’s zero-tolerance
policy regarding threats and violence. Also, the letter noti-
fied Kvapil that further infractions would subject him to
more severe discipline, up to and including discharge. Stelz-
ner gave Kvapil the letter during a meeting with Kvapil and
his union representative.
    On June 25, 2008, the director of Chippewa Rivers Indus-
tries (“CRI”), a company that Chippewa County owns,
emailed Stelzner stating that he received a report that a CRI
truck had run a private citizen off the road at approximately
No. 13-2658                                                  7


1:45 p.m. on June 25, 2008, somewhere around Highways 12
and AA. In a subsequent email, CRI’s director stated that
based on the record of the drivers’ times and locations, he
had determined that Kvapil was the driver. After investigat-
ing the matter, Stelzner decided to terminate Kvapil’s em-
ployment.
    On June 27, 2008, Stelzner issued Kvapil a letter notifying
him of his termination as a result of the driving incident, as
well as his violations of the County’s personnel ordinances
and the Highway Department’s work rules. Stelzner’s letter
cited Chippewa County Ordinance § 48.62(8), disrespect to
clients or the public; § 48.62(2), willful or negligent use of
county equipment; and § 48.62(13), repeated poor work per-
formance. Stelzner gave the letter to the Assistant Highway
Commissioner to deliver to Kvapil.
               II. STANDARD OF REVIEW
    We review the district court’s grant of summary judg-
ment de novo and construe all facts and reasonable infer-
ences in the light most favorable to the non-moving party, in
this matter, Kvapil. See Wilson v. Cook County, 742 F.3d 775,
779 (7th Cir. 2014); Hussey v. Milwaukee County, 740 F.3d
1139, 1142 (7th Cir. 2014). Summary judgment is appropriate
“if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a
matter of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d
1055, 1060 (7th Cir. 2014) (quoting Fed.R.Civ.P. 56(a)). A
genuine dispute as to any material fact exists if “the evi-
dence is such that a reasonable jury could return a verdict
for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986). In determining summary judgment mo-
tions, “facts must be viewed in the light most favorable to
8                                                             No. 13-2658


the nonmoving party only if there is a ‘genuine’ dispute as to
those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). The par-
ty seeking summary judgment has the burden of establish-
ing that no genuine dispute exists as to any material fact. See
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                            III. ANALYSIS
    On appeal, Kvapil argues that he had a protected proper-
ty interest in his seasonal employment with Chippewa
County’s Highway Department and that Defendants’ sus-
pension and termination of his employment without notice
or an opportunity for a hearing violated his Fourteenth
Amendment due process rights. 1 “[T]o determine whether
due process requirements apply in the first place” courts
“must look to see if the interest is within the Fourteenth
Amendment’s protection of liberty and property.” Board of
Regents of State Colleges v. Roth, 408 U.S. 564, 570−71(1972); see
also Citizens Health Corp. v. Sebelius, 725 F.3d 687, 694 (7th Cir.
2013) (“the threshold question in any due process challenge
is whether a protected property or liberty interest actually
exists.”). A protected property interest is a legitimate claim


1 Kvapil’s Fourteenth Amendment procedural due process claim is
against the individual Defendants Stelzner, Reynolds, and Clary. Alt-
hough Kvapil maintains that this claim is also against Chippewa County,
“local governments can be held liable for constitutional deprivations on-
ly when the complaint is about governmental custom, practice, or poli-
cy.” Richardson v. Lemke, 745 F.3d 258, 282 (7th Cir. 2014) (citing Monell v.
Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 691-92 (1978)). At sum-
mary judgment, Kvapil did not argue that Chippewa County had a cus-
tom, practice, or policy that was the moving force behind the deprivation
of his procedural due process rights nor has he made any such argu-
ments on appeal.
No. 13-2658                                                    9


of entitlement, not defined by the Constitution, but “by ex-
isting rules or understandings that stem from an independ-
ent source such as state law.” Roth, 408 U.S. at 577. In other
words, “where state law gives people a benefit and creates a
system of nondiscretionary rules governing revocation or
renewal of that benefit, the recipients have a secure and du-
rable property right, a legitimate claim of entitlement.” Chi-
cago United Indus., Ltd. v. City of Chicago, 669 F.3d 847, 851
(7th Cir. 2012) (quoting Cornelius v. LaCroix, 838 F.2d 207,
210−11 (7th Cir. 1988)).
    “As a general rule, a government employee who may be
discharged only for cause has a constitutionally protected
property interest in her position and may not be removed
from it without due process.” Schulz v. Green County, State of
Wis., 645 F.3d 949, 952 (7th Cir. 2011). Put differently, “[i]n
the employment context, a plaintiff generally is required to
show that the terms of his employment provide for termina-
tion only ‘for cause’ or otherwise evince ‘mutually explicit
understandings’ of continued employment.” Cole v. Milwau-
kee Area Tech. Coll. Dist., 634 F.3d 901, 904 (7th Cir. 2011). In
Wisconsin, “[e]mployment which can be terminated only
‘for cause’ receives due process protections.” Id.; see also Lis-
tenbee v. Milwaukee, 976 F.2d 348, 351 (7th Cir. 1992).
    First, we focus on whether Kvapil was an at-will employ-
ee or if Chippewa County could terminate his employment
only “for cause.” See Cole, 634 F.3d at 904; Dixon v. City of
New Richmond, 334 F.3d 691, 694 (7th Cir. 2003). “Wisconsin
has a strong presumption in favor of employment at-will.”
Thelen v. Marc’s Big Boy Corp., 64 F.3d 264, 269 (7th Cir. 1995);
see also Strozinsky v. School Dist. of Brown Deer, 237 Wis. 2d 19,
38, 614 N.W.2d 443 (Wis. 2000) (“Wisconsin, like many
10                                                No. 13-2658


states, adheres to the doctrine of employment-at-will.”);
Hausman v. St. Croix Care Ctr., 214 Wis. 2d 655, 663, 571
N.W.2d 393 (Wis. 1997) (“The employment-at-will doctrine
is an established general tenet of workplace relations in this
jurisdiction.”). Also, under Wisconsin law, “at-will employ-
ees are terminable at will, for any reason, without cause and
with no judicial remedy.” Bammert v. Don’s Super Valu, Inc.,
254 Wis. 2d 347, 353, 646 N.W.2d 365 (Wis. 2002).
    Construing the facts and all reasonable inferences in
Kvapil’s favor, he has failed to present sufficient evidence
raising a triable issue of fact that he was not an at-will em-
ployee. Not only was Kvapil on notice that the he was an at-
will employee when he signed the receipt to the Chippewa
County Employment Handbook in the spring of 2006 that
unequivocally stated that “all county employees are em-
ployees at will,” but at his April 25, 2012, deposition, Kvapil
admitted that he was an at-will employee. Further, at oral
argument, Kvapil admitted that he did not have an em-
ployment contract and undisputed evidence in the record
establishes that as a seasonal employee, there was no guar-
antee that the County would call back Kvapil from year to
year.
    Nevertheless, Kvapil argues that Chippewa County Or-
dinance § 48.62 creates a property interest in his seasonal
employment. The ordinance, entitled “Work Rules”, states in
its entirety:
      An employee may be disciplined for just cause in-
      cluding, but not limited to, the following infrac-
      tions of work rules. The following list provides
      some examples. Individual departments may
      have additional written rules. Discipline for viola-
No. 13-2658                                                 11


      tions varies according to degree, but may include
      verbal warning, written reprimand, suspension
      without pay, or discharge.
              (1) Zero tolerance as it pertains to:
                (a) Reporting to work under the influ-
                ence of alcohol/illegal drugs (Blood Al-
                cohol level of .01 or higher).
                (b) Consumption of alcohol/illegal drugs
                during scheduled work period.
                (c) Possession or sale of alcohol/illegal
                drugs on County premises.
              (2) Willful or negligent misuse of County
              equipment or property.
              (3) Theft or destruction of County equip-
              ment or property.
              (4) Carrying and/or use of any object as a
              weapon on County premises, except law
              enforcement personnel.
              (5) Dissemination or disclosure of confi-
              dential material or information, except to
              persons specifically authorized by law to
              receive same.
              (6) Non-enforcement of County policies,
              regulations or any other written regula-
              tions, ordinances or laws.
              (7) Non-compliance with County ordi-
              nances or written departmental rules or
              procedures.
12                                               No. 13-2658


           (8) Creating a disturbance on the work
           premises by fighting or other conduct
           which adversely affects morale, produc-
           tion, or maintenance of proper discipline.
           (9) Disregard or repeated violations of
           safety rules and regulations.
           (10) Performing personal work during
           regularly scheduled work period.
           (11) Falsifying or refusing to give testimo-
           ny when accidents are being investigated.
           (12) Falsifying reports or records.
           (13) Repeated poor work performance.
           (14) Documented decline in the perfor-
           mance of assigned duties.
           (15) Habitual tardiness, unauthorized or
           excessive absence or abuse of sick leave.
           (16) Falsifying pay records.
           (17) Insubordination or refusal to comply
           with work orders of an authorized super-
           visor.
           (18) Violation of rules governing political
           activities or nepotism.
           (19) Sexual or any other harassment.
     The above does not constitute a complete list of
     the rules in which employees are expected to con-
     form. Various employment jurisdictions have ad-
No. 13-2658                                                  13


       ditional rules to the above list (Sheriff’s Depart-
       ment, Highway and Courthouse.)
    At oral argument, Kvapil told us that the list of work
rules in § 48.62 is of no moment, but instead, that the phrase
“may be disciplined for just cause” creates a property inter-
est in his seasonal employment because “just cause” is a
term of art, and that under the canons of statutory construc-
tion, courts must reject any statutory interpretation that ren-
ders terms superfluous. By making this argument, Kvapil
asks us to view the term “just cause” in a vacuum, ignoring
the permissive language in the ordinance and the ordi-
nance’s purpose. See United States v. Balint, 201 F.3d 928, 933
(7th Cir. 2000) (statutory “interpretation is guided not just by
a single sentence or sentence fragment, but by the language
of the whole law, and its object and policy.”).
    Viewing Chippewa County Ordinance § 48.62 as a
whole, it governs the disciplining of County employees. The
ordinance gives a non-exhaustive list of work rules, that, if
violated, could lead to certain disciplinary actions, including
verbal warnings, written reprimands, suspension without
pay, or discharge. It makes clear that the list of work rule in-
fractions justifying discipline provides “some examples.”
Also, the ordinance allows for the different Chippewa Coun-
ty departments, such as the Highway Department where
Kvapil worked, to add work rules to the list. Chippewa
County Ordinance § 48.63, entitled “Discipline Recommend-
ed”, gives further guidance to administering the County-
wide work rules highlighted in § 48.62. Accordingly, we
agree with the district court that Chippewa County Ordi-
nances §§ 48.62 and 48.63 are procedural guidelines for
Chippewa County supervisors to facilitate consistent disci-
14                                                 No. 13-2658


pline County-wide. These ordinances do not provide Kvapil
with a legitimate claim of entitlement to continued employ-
ment. See Roth, 408 U.S. at 577.
    Chippewa County Ordinance § 48.62 does not contain
language providing for the benefit of continued employment
nor does it create a system of nondiscretionary rules govern-
ing the revocation or renewal of that benefit. Instead, it sets
forth guidelines for discipline, and along with § 48.63, gov-
erns disciplinary procedures in Chippewa County. See
Miyler v. Village of East Galesburg, 512 F.3d 896, 898 (7th Cir.
2008) (“statute which merely provides procedures to be fol-
lowed does not include a substantive right.”). Thus, alt-
hough the ordinance contains the magic words “for just
cause,” albeit qualified by the permissive term “may,” the
ordinance does not set forth explicit mandatory language
providing a legitimate claim of entitlement to continued em-
ployment—it merely explains how the County may dis-
charge an employee. See Cain v. Larson, 879 F.2d 1424, 1426
(7th Cir. 1989) (“[i]f a statute or regulation merely delimits
what procedures must be followed before an employee is
fired, then it does not contain the requisite substantive pred-
icate” giving rise “to a constitutionally protected property
interest.”). In sum, Chippewa County Ordinance § 48.62
does not set forth a promise of continued employment in the
absence of cause for discharge.
    What is left is Kvapil’s claim that the County should have
afforded him a hearing, namely, an opportunity to give his
side of the story regarding the reasons for his suspension
and termination. Without a property interest in his seasonal
employment, this remaining argument boils down to the
contention that Chippewa County did not follow its own
No. 13-2658                                                   15


procedures when it suspended and ultimately terminated
Kvapil’s employment. A local government’s failure to follow
its own procedural rules, however, does not violate due pro-
cess. See Scott v. Village of Kewaskum, 786 F.2d 338, 342 (7th
Cir. 1986); see also Olim v. Wakinekona, 461 U.S. 238, 250 (1983)
(“Process is not an end in itself. Its constitutional purpose is
to protect a substantive interest to which the individual has a
legitimate claim of entitlement.”).
    Finally, because Kvapil has failed to establish a depriva-
tion of a constitutional right, we need not address the indi-
vidual Defendants’ qualified immunity arguments. See Mann
v. Vogel, 707 F.3d 872, 883 (7th Cir. 2013).
                     IV. CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
judgment.